LA tao

oO Oo SD

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01710-APG-VCF Document18 Filed 10/29/19 Page 1of3

JEREMY J. THOMPSON

Nevada Bar No. 12503

CLARK HILL PLLC

3800 Howard Hughes Drive, Suite 500
Las Vegas, Nevada 89169

E-mail: jthompson@clarkhill.com
Telephone: (702) 862-8300
Facsimile: (702) 862-8400

Attorney for Defendant

Equifax Information Services LLC

  
    

    

CLERK TS By
DISTRicr Figg Cour
DEPUTy

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No. 2:19-cv-01710-APG-VCF

DROER.

“SFIPELATFION OF EXTENSION OF

AMANDA GATES, ;
)
)
) TIME FOR DEFENDANT EQUIFAX
)
)
)
)
)
)

Plaintiff,

VS.

INFORMATION SERVICES LLC TO

EQUIFAX INFORMATION SERVICES LL;
FILE ANSWER

NAVIENT; NELNET LOAN SERVICES;
GREAT LAKES EDUCATIONAL LOAN
SERVICES; TRANS UNION LLC; AND U.S.
BANKCORP,

FIRST REQUEST

Defendants.

 

 

 

Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
answer, move or otherwise respond to the Complaint in this action is extended from October 24,
2019 through and including November 14, 2019. The request was made by Equifax so that it can
have an opportunity to collect and review its internal files pertaining to the allegations in the
Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to

cause delay.

 
Oo CO TI BH

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 2:19-cv-01710-APG-VCF Document18 Filed 10/29/19 Page 2 of 3

Respectfully submitted, this 29" day of October, 2019.

CLARK HILL PLLC

By: /s/Jeremy J. Thompson
Jeremy J. Thompson

Nevada Bar No. 12503

3800 Howard Hughes Pkwy,
Suite 500

Las Vegas, NV 89169

Tel: (702) 862-8300

Fax: (702) 862-8400

Email: jthompson@elarkhill.com

Attorney for Defendant Equifax Information
Services LIC

IT IS SO ORDERED:

 
 

 

United States Magistrate Judge

[0/309

DATED:

No opposition

/s/ Shaina R. Plaksin

David H. Krieger, Esq.

Nevada Bar No. 9086

HAINES & KRIEGER, LLC

8985 S. Eastern Ave., Suite 350
Henderson, NV 89123

Phone: (702) 880-5554

Fax: (702) 385-5518

Email: dkrieger@hainesandkrieger.com

 

Matthew I. Knepper, Esq.

Nevada Bar No. 12796

Miles N, Clark

Nevada Bar No. 13848

Shaina R. Plaksin

Nevada Bar No. 13935

KNEPPER & CLARK LLC

5510 So. Fort Apache Rd., Suite 30

Las Vegas, NV 89148

Phone: (702) 856-7430

Fax: (702) 447-8048

Email: matthew.knepper@knepperclark.com
Email: miles.clark@knepperclark.com
Email: shaina.plaksin@knepperclark.com

 

Attorneys for Plaintiff

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 
Oo Co ss mH

10
ll
12
13
14
13
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01710-APG-VCF Document18 Filed 10/29/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing has been served this 29" day of
October, 2019, via CM/ECF, upon all counsel of record:

David H. Krieger, Esq.

Haines & Krieger, LLC

8985 S. Eastern Ave., Suite 350
Henderson, NV 89123
dkrieger@hainesandkrieger.com

Matthew I. Knepper, Esq.

Miles N. Clark

Shaina R. Plaksin

Knepper & Clark LLC

5510 So. Fort Apache Rd., Suite 30
Las Vegas, NV 89148

matthew. knepper@knepperclark.com
miles.clark@knepperclark.com
shaina.plaksin@knepperclark.com

By: /s/ Joyce Ulmer
AN EMPLOYEE OF CLARK HILL, PLLC

 
